Citation Nr: 1523255	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for cicatrix of the lateral aspect of right knee.
 
2.  Entitlement to service connection for a right knee disorder, other than cicatrix of the lateral aspect of right knee.
 
3.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence and waived initial consideration by the agency of original jurisdiction (AOJ) of all evidence received since the AOJ's most recent adjudication of the claims.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may consider such newly received evidence.

As an initial matter, the Board has recharacterized the appeal as it pertains to the Veteran's right knee.  In both its May 2013 statement of the case and June 2013 supplemental statement of the case, the RO implicitly adjudicated the issue of entitlement to service connection for a right knee disorder, other than cicatrix of the lateral aspect of right knee, which was diagnosed as right knee internal derangement.  Although such right knee disorder was not listed as a separate issue, each adjudicatory document contained a denial of service connection for the condition, finding that the internal derangement was not reported until 31 years after service.  In his June 2013 substantive appeal, the Veteran indicated that he was appealing the issues related to stiffness, pain, swelling, and limited mobility in his right knee.  Therefore, the separate issue of entitlement to service connection for a right knee disorder, other than cicatrix of the lateral aspect of right knee, is properly before the Board and is included on the title page of this decision.

Additionally, the Board notes that while the Veteran's original claim for service connection concerned both his right and left knees, he filed a formal appeal in June 2013 as to his right knee disability only.  However, at the September 2013 Board hearing, the Veteran indicated that he wanted to appeal the denial of service connection for his left knee.  At that time, the Veteran filed his formal appeal and waived his right to a 30 day hearing notice.  As such was received within one year of the December 2012 rating decision, the September 2013 substantive appeal is considered timely and the issue of entitlement to service connection for a left knee disorder is properly before the Board.  Therefore, it has been included on the title page of this decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a copy of the September 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time. 

The issue of entitlement to an initial compensable rating for cicatrix of the lateral aspect of right knee is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDING OF FACT

For the entire appeal period, the Veteran's cicatrix of the lateral aspect of right knee is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment or other disabling effects.  



CONCLUSION OF LAW

The criteria for an initial compensable rating for cicatrix of the lateral aspect of right knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his cicatrix of the lateral aspect of right knee from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his cicatrix of the lateral aspect of right knee was granted and an initial rating was assigned in the December 2012 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in September 2012 in conjunction with the claim on appeal.  There have been no allegations that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected cicatrix of the lateral aspect of right knee as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2013 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected cicatrix of the lateral aspect of right knee was solicited, to include the type and frequency of the symptoms he experienced as a result of the disability, as well as the impact such has on his daily life and employability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal any outstanding evidence necessary for the adjudication of the Veteran's initial rating claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran claims entitlement to a compensable rating for his service-connected cicatrix of the lateral aspect of right knee (hereinafter, "right knee scar"), currently rated as noncompensable under Diagnostic Code (DC) 7805 as of June 15, 2012, the date VA received the Veteran's claim for service connection.  38 C.F.R. 
§ 4.118, DC 7805.

The Board notes that scars, in general, are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, DCs 7800-7805. DC 7805 provides that scars (including linear scars) not otherwise rated under Diagnostic Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered. 38 C.F.R. § 4.118, DC 7805.  Therefore, the Board has considered all applicable Diagnostic Codes, as discussed further herein. 

In September 2012, the Veteran underwent a VA examination to determine the nature and etiology of his bilateral knee disorders.  At such time, it was noted that the Veteran had scars related to such conditions; however, such were not painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  

At a September 2012 scars examination, cicatrix was diagnosed.  Such was described as a vertical scar located medially beginning above the right knee and extending across the patella and inferior to the knee.  The scar was not the result of a burn, nor was it painful or unstable.  Its total area was less than 39 square centimeters.  The examiner found that the scar caused no limitation in function, and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms such as muscle or nerve damage associated with the Veteran's scar.  The examiner also found that the scar did not impact the Veteran's ability to work.  The report of the VA scar examination showed the Veteran's scar measured 0.9 by 7.3 centimeters.  The VA examiner concluded that the right knee scar was at least as likely as not proximately due to the arthroscopic surgery the Veteran underwent while in service in 1977.

In an April 2013 examination report completed by the Veteran's private physician, it was noted that, while the Veteran had scarring of the right knee, such were not painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  

At his September 2013 hearing, the Veteran testified that, while he experienced pain in his knee, he wasn't sure if it was due to the scar or the residuals of the injury that precipitated the scar. 

Based on a review of the pertinent evidence, the Board finds that an initial compensable rating for the Veteran's right knee scar is not warranted.  In this regard, the Board concludes that, for the entire appeal period, the Veteran's cicatrix of the lateral aspect of right knee is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment or other disabling effects.  

As noted above, the Veteran's scar is currently rated as noncompensable under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by DCs 7800-7804. 38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the September 2012 VA examiner found that the Veteran's scar does not result in limitation of motion or loss of function as to routine daily activities or employment.  As the evidence throughout the appeal period does not show any disabling effects due to the scar itself, compensable ratings are not warranted under DC 7805. 

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's right knee scar, but finds that no higher rating is assignable under any other diagnostic code.  To that end, DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the Veteran's scar is located on his right knee, a compensable rating is not warranted under DC 7800. 

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the September 2012 and April 2013 reports, there is no evidence that the Veteran's scar covers an area of at least 6 square inches, or that it is deep or nonlinear.  Hence, DC 7801 is inapplicable. 

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id., DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802. 

DC 7804 contemplates scars that are unstable or painful.  Id., DC 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  In this regard, while the Veteran reported at the September 2013 Board hearing, he experienced pain in his knee, he wasn't sure if it was due to the scar or the residuals of the injury that precipitated the scar, the Board finds that the probative value of such statement is outweighed by the contemporaneous September 2012 and April 2013 examinations of such scar that found it to be non-painful.  In this regard, the Veteran's statement lacked clarity as to the origin of the pain while the examiners, who are medical professionals, examined the scar and found it to be non-painful on clinical evaluation.  Therefore, such objective findings are more probative than the Veteran's statements at the September 2013 Board hearing.  Furthermore, such objective examinations revealed that the scar was not subject to frequent loss of its covering of skin, rendering it unstable.     

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to an initial compensable rating for cicatrix of the lateral aspect of right knee.

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected right knee scar.  Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee scar with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  The specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his right knee scar.  In this regard, the evidence shows that the scar is not unstable or painful, nor does it result in limitation of function of the Veteran's knee.  He has not described, and the objective evidence does not show, any additional symptomatology.  Furthermore, the Veteran's scar is rated under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by DCs 7800-7804. 38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Therefore, as such DC contemplates all functional limitations imposed by the Veteran's scar, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his right knee scar.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating his right knee scar is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran testified at the September 2013 Board hearing that he was currently employed as an x-ray technician.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his right knee scar.  Therefore, the benefit of the doubt doctrine is not applicable and his claim for a compensable rating for his right knee scar must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial compensable rating for cicatrix of the lateral aspect of right knee is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As noted above, the Veteran's claim for service connection for his right knee disability encompasses not only a claim for the scar resulting from his in-service meniscectomy, but also the residuals of that surgery.  Specifically, as the Veteran explained in his January 2013 notice of disagreement and his representative explained at the September 2013 hearing, the Veteran claims that the in-service removal of his meniscus resulted in the development of severe arthritis in his right knee, which led to an altered gait.  The Veteran claims that the altered gait not only resulted in the total replacement of his right knee in 2011, but it also affected, on a secondary basis, his left knee, which was replaced in 2010. 

The claims file currently contains a September 2012 VA examination report in which the examiner opined that the Veteran's right knee condition was not related to his in-service surgery, and his left knee condition was not caused by his right.  The examiner, however, did not provide an adequate rationale for such conclusions.   In an April 2013 report, a private clinician diagnosed post traumatic arthritis resulting from the Veteran's in-service meniscectomy; however, did not provide a rationale for such opinion.  Therefore, the Board finds that the opinion evidence currently of record is inadequate to adjudicate the claim and a remand is required. 

In regard to the Veteran's right knee, the September 2012 VA examiner opined that such condition was not related to his in-service surgery, as there was no evidence of chronicity or complaints of care.  However, the Board finds that the examiner's opinion is inadequate because it is based on the absence of post-service treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  

In addition, in April 2013, the Veteran's private physician completed an examination report in which he diagnosed post traumatic arthritis resulting from the Veteran's in-service meniscectomy.  However, the report did not provide a rationale for such opinion.  Therefore, the Board finds the private medical report inadequate for purposes of determining entitlement to service connection. 

Therefore, the Board finds that a new opinion is warranted, one that takes into consideration the Veteran's lay statements regarding chronicity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one cannot or will not be provided).

In regard to the Veteran's left knee, the September 2012 VA examiner concluded that such disorder was not caused by or permanently aggravated by the right knee condition.  As rationale, the examiner simply stated there was no nexus with which to link the two conditions. 

The Board finds that the September 2012 VA examination is deficient, as the examiner did not provide an opinion with sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)(stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)(stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, an addendum opinion is necessary to address the etiology of the Veteran's left knee disability.

A review of the Veteran's file indicates the medical records contained therein are dated through January 2011, with a single subsequent medical report dated in April 2013.  Therefore, on remand, the Veteran should be given an opportunity to identify any updated medical records relevant to the claims on appeal that have not been obtained.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the Veteran's private physician, Dr. Holladay.

Finally, it does not appear that the Veteran has been provided proper VCAA notice regarding the information and evidence necessary to substantiate his claims for entitlement to service connection for his right and left knee disorders.  Therefore, on remand, such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding the information and evidence necessary to substantiate his claims for entitlement to service connection for a right knee disorder, other than cicatrix, on a direct basis, and for a left knee disorder on a secondary basis.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the treatment of his knees.  He should specifically be requested to provide authorization to allow VA to obtain complete, updated records from any treating physician, to specifically include Dr. Holladay, dated since January 2011.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's September 2012 knee examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion on the following:

(A)  Is it at least as likely as not that the Veteran's right knee disorder, other than scarring, is related to his military service, to include his in-service meniscectomy?   

In offering such opinion, the examiner must acknowledge and discuss the competent lay evidence of continuity of symptomatology after service, and the medical evidence of record, to include the April 2013 diagnosis of post traumatic arthritis resulting from the Veteran's in-service meniscectomy.  A complete rationale must be provided for each opinion offered.

(B)  Is it at least as likely as not that the Veteran's left knee disorder is caused OR aggravated by his service-connected cicatrix of the lateral aspect of right knee?  Additionally, if it is found that the Veteran's right knee disorder, other than such scarring, is related to service, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's left knee disorder is caused OR aggravated by such right knee disorder, to include as a result of an altered gait.

In offering such opinion, the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's change in gait as a result of his right knee disorder, as reported by the Veteran and his spouse.  A rationale must be provided for each opinion offered. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, these claims should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of these claims.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


